UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21515 TS&W/Claymore Tax-Advantaged Balanced Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code: (630) 505-3700 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011 – March 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-1090.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Attached hereto. TYW TS&W/Claymore Tax-Advantaged Balanced Fund Portfolio of Investments March 31, 2011 (unaudited) Optional Principal Call Amount Description Rating (S&P)* Coupon Maturity Provisions** Value Long-Term Investments - 158.6% Municipal Bonds - 86.5% Alabama - 4.0% Birmingham Special Care Facilities Financing Authority, Health Care Facilities Revenue, (Assured Gty) AA+ 6.00% 06/01/2039 06/01/19 @ 100 Arizona - 1.7% Glendale Western Loop 101, Public Facilities Corp., Third Lien Excise Tax Revenue, Series A AA 7.00% 07/01/2033 01/01/14 @ 100 California - 7.2% Alhambra Certificates of Participation, Police Facilities 91-1-RMK, (AMBAC) NR 6.75% 09/01/2023 N/A California Statewide Communities Development Authority, American Baptist Homes West BBB 6.25% 10/01/2039 10/01/19 @ 100 Community Redevelopment Agency of the City of Santa Ana, Tax Allocation Bonds, Merged Project Area, 2011, Series A A 6.75% 09/01/2028 03/01/21 @ 100 San Joaquin County Transportation Authority, Measure K Sales Tax Revenue Bonds, 2011, Series A AA 6.00% 03/01/2036 03/01/21 @ 100 District of Columbia - 3.0% District of Columbia Water & Sewer Authority, Public Utility Revenue, Series A AA 6.00% 10/01/2035 10/01/18 @ 100 Illinois - 1.2% Will County, Illinois, Township High School District Number 204, General Obligation Limited School Bonds, Series 2011A AA 6.25% 01/01/2031 01/01/21 @ 100 Kentucky - 1.0% Kentucky Economic Development Finance Authority, Owensboro Medical Health System, Series B Baa2 6.38% 03/01/2040 06/01/20 @ 100 Louisiana - 3.1% Louisiana State Citizens Property Insurance Corp. Assessment Revenue, Series C-2-RMKT, (Assured Gty) AA+ 6.75% 06/01/2026 06/01/18 @ 100 Massachusetts - 1.4% Massachusetts Development Finance Agency Revenue Bonds, Tufts Medical Center Issue, 2011, Series I BBB 6.88% 01/01/2041 01/01/21 @ 100 Michigan - 15.7% Detroit Michigan Sewer Disposal Revenue, Refunding-Senior Lien, Series C-1-RMKT, (AGM) AA+ 7.00% 07/01/2027 07/01/19 @ 100 Detroit Michigan Sewer Disposal Revenue, Rols RR II R 11841-1 (Underlying obligor: Detroit Michigan Sewer Disposal), (AGM)(a) AA+ 11.97% 07/01/2017 N/A Detroit Michigan Water Supply System Revenue, Refunding-Senior Lien, Series C-RMKT, (BHAC) AA+ 5.75% 07/01/2026 07/01/18 @ 100 Detroit Michigan Water Supply System Revenue, Rols RR II R 11898-1 (Underlying obligor: Detroit Michigan Water Supply System), (AGM)(a) AA+ 11.13% 07/01/2017 N/A Michigan Finance Authority Educational Facility Revenue, Senior Lien, St. Catherine Siena, Series A NR 8.50% 10/01/2045 10/01/19 @ 100 Michigan Public Educational Facilities Authority Revenue, Refunding-Limited, Obligation-Landmark Academy BBB- 7.00% 12/01/2039 06/01/20 @ 100 New Jersey - 9.7% Hudson County Improvement Authority, New Jersey, County-Guaranteed Solid Waste System Revenue Refunding Bonds, Series 2010(b) NR 6.00% 01/01/2040 N/A New Jersey Economic Development Authority, School Facilities Construction Refunding Bonds, 2011, Series GG A+ 5.25% 09/01/2025 03/01/21 @ 100 Newark Housing Authority Revenue, South Ward Police Facility, (Assured Gty) Aa3 6.75% 12/01/2038 12/01/19 @ 100 New York - 19.9% Long Island Power Authority Revenue, Electrical Light and Power Improvements, Series A A- 6.25% 04/01/2033 04/01/19 @ 100 Metropolitan Transportation Authority Revenue, Transportation, Series 2008C A 6.50% 11/15/2028 11/15/18 @ 100 New York City Educational Construction Fund Revenue Bonds, 2011, Series A AA- 5.75% 04/01/2041 04/01/21 @ 100 New York Liberty Development Corp. Revenue, Refunding Bonds - 2nd Priority - Bank of America BBB- 6.38% 07/15/2049 01/15/20 @ 100 New York State Dormitory Authority Income Tax Revenue, PIT Education, Series B AA+ 5.75% 03/15/2036 03/15/19 @ 100 New York State Dormitory Authority Revenue, Health, Hospital & Nursing Home Improvements, (FHA) AAA 6.25% 08/15/2034 08/15/19 @ 100 New York State Dormitory Authority Revenue, Health, Hospital & Nursing Home Improvements, (FHA) AAA 6.00% 08/15/2038 08/15/19 @ 100 New York State Dormitory Authority Revenue, School Districts Financing Program, Series A, (Assured Gty) AAA 5.63% 10/01/2029 10/01/19 @ 100 New York State Dormitory Authority Revenue, The Bronx-Lebanon Hospital Center Aa2 6.50% 08/15/2030 02/15/19 @ 100 New York State Dormitory Authority, Secured Hospital Revenue Refunding Bonds, New York Downtown Hospital, Series 2011 AA- 5.00% 02/15/2022 02/15/21 @ 100 Port Authority of New York & New Jersey, Special Obligation Revenue JFK International Airport Terminal BBB- 6.50% 12/01/2028 12/01/15 @ 100 Puerto Rico - 2.3% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate, Series 2009A A+ 6.50% 08/01/2044 08/01/19 @ 100 Puerto Rico Sales Tax Financing Revenue, Public Improvements, First Sub-Series C A+ 6.50% 08/01/2035 08/01/20 @ 100 Rhode Island - 3.9% Rhode Island State Health & Educational Building Corp. Revenue, Hospital Financing Lifespan Obligation A- 6.38% 08/15/2021 08/15/12 @ 100 Rhode Island State Health & Educational Building Corp. Revenue, Hospital Financing Lifespan Obligation, Series A (Underlying Obligor:Rhode Island State Health and Education Building Corp.), (Assured Gty)(a) AA+ 11.10% 05/15/2017 N/A Texas - 11.0% Forney Independent School District, Unlimited Tax School Building Bonds, Series A, (PSF)(b) AAA 6.00% 08/15/2037 N/A Frisco Texas Independent School District, School Improvement, Series A, (PSF)(b) Aaa 6.00% 08/15/2038 N/A North Texas Tollway Authority, System Revenue Refunding Bonds, First Tier Current Interest Bonds, Series 2008A, (BHAC) AA+ 5.75% 01/01/2040 01/01/18 @ 100 Wisconsin - 1.4% Wisconsin State Health & Educational Facilities Authority Revenue, Aurora Health Care, Series A A3 5.60% 02/15/2029 05/06/11 @ 100 Wisconsin State Health & Educational Facilities Authority Revenue, Blood Center Southeastern Project A- 5.75% 06/01/2034 06/01/14 @ 100 Total Municipal Bonds - 86.5% (Cost $153,286,603) Corporate Bonds - 15.4% Aerospace & Defense - 0.5% Acquisition Co. Lanza Parent(c) B3 10.00% 06/01/2017 06/01/14 @ 105 Triumph Group, Inc. B+ 8.00% 11/15/2017 11/15/13 @ 104 Airlines - 0.3% Air Canada (Canada)(c) B+ 9.25% 08/01/2015 08/01/12 @ 107 Auto Manufacturers - 0.6% Oshkosh Corp. BB 8.25% 03/01/2017 03/01/14 @ 104 Auto Parts & Equipment - 1.1% Cooper Tire & Rubber Co. BB- 8.00% 12/15/2019 N/A Goodyear Tire & Rubber Co. B+ 8.25% 08/15/2020 08/15/15 @ 104 Commercial Services - 0.1% Hertz Corp. B- 8.88% 01/01/2014 01/01/12 @ 100 Computers - 0.3% Unisys Corp. B+ 12.50% 01/15/2016 01/15/12 @ 106 Diversified Financial Services - 0.7% Capital One Capital V BB 10.25% 08/15/2039 N/A Goldman Sachs Capital II(d) (e) BBB- 5.79% 6/1/2043 06/01/12 @ 100 Electric - 0.6% NRG Energy, Inc. BB- 8.50% 06/15/2019 06/15/14 @ 104 Entertainment - 0.6% Regal Entertainment Group B- 9.13% 08/15/2018 08/15/14 @ 105 Food - 0.3% Dean Foods Co. B- 7.00% 06/01/2016 N/A Forest Products & Paper - 0.4% Neenah Paper, Inc. BB- 7.38% 11/15/2014 11/15/11 @ 101 Healthcare-Services - 0.7% Community Health Systems, Inc. B 8.88% 07/15/2015 07/15/11 @ 104 Household Products & Housewares - 0.1% Jarden Corp. B 7.50% 01/15/2020 01/15/15 @ 104 Insurance - 0.2% Genworth Financial, Inc.(d) BB+ 6.15% 11/15/2066 11/15/16 @ 100 Internet - 0.3% NetFlix, Inc. BB+ 8.50% 11/15/2017 11/15/13 @ 104 Iron & Steel - 0.8% AK Steel Corp. BB 7.63% 05/15/2020 05/15/15 @ 104 Allegheny Technologies, Inc. BBB- 9.38% 06/01/2019 N/A Steel Dynamics, Inc. BB+ 7.75% 04/15/2016 04/15/12 @ 104 Office & Business Equipment - 0.6% Xerox Capital Trust I BB 8.00% 02/01/2027 02/01/12 @ 101 Oil & Gas - 2.0% Bill Barrett Corp. BB- 9.88% 07/15/2016 07/15/13 @ 105 EXCO Resources, Inc. B 7.50% 09/15/2018 09/15/14 @ 104 McMoRan Exploration Co. B 11.88% 11/15/2014 11/15/11 @ 106 Stone Energy Corp. B 8.63% 02/01/2017 02/01/14 @ 104 Venoco, Inc.(c) B 8.88% 02/15/2019 02/15/15 @ 104 Packaging & Containers - 0.4% Greif, Inc. BB+ 7.75% 08/01/2019 N/A Real Estate - 0.3% CB Richard Ellis Services, Inc. B+ 11.63% 06/15/2017 06/15/13 @ 106 Retail - 1.6% Dillard's, Inc. BB- 7.13% 08/01/2018 N/A Foot Locker, Inc. BB- 8.50% 01/15/2022 N/A Macy's Retail Holdings, Inc. BB+ 7.60% 06/01/2025 N/A Semiconductors - 0.6% Advanced Micro Devices, Inc. B+ 7.75% 08/01/2020 08/01/15 @ 104 Telecommunications - 1.2% CommScope, Inc.(c) B 8.25% 01/15/2019 01/15/15 @ 104 Crown Castle International Corp. B- 9.00% 01/15/2015 01/15/13 @ 106 NII Capital Corp. B+ 10.00% 08/15/2016 08/15/13 @ 105 Transportation - 0.8% Kansas City Southern Railway BB- 8.00% 06/01/2015 06/01/12 @ 104 Overseas Shipholding Group, Inc. B 8.75% 12/01/2013 N/A Trucking & Leasing - 0.3% Aircastle Ltd. (Bermuda) BB+ 9.75% 08/01/2018 08/01/14 @ 105 Total Corporate Bonds - 15.4% (Cost $26,943,458) Number of Shares Description Value Common Stocks - 49.8% Aerospace & Defense - 0.6% General Dynamics Corp. Agriculture - 0.5% Reynolds American, Inc. Banks - 4.9% Citigroup, Inc.(f) Goldman Sachs Group, Inc. JPMorgan Chase & Co. Wells Fargo & Co. Chemicals - 1.2% EI du Pont de Nemours & Co. Commercial Services - 0.8% RR Donnelley & Sons Co. Electric - 1.5% Dominion Resources, Inc. Pepco Holdings, Inc. Food - 1.6% Kraft Foods, Inc., Class A Unilever NV, NY Registered Shares (Netherlands) Healthcare-Products - 0.5% Johnson & Johnson Household Products & Housewares - 1.3% Kimberly-Clark Corp. Insurance - 4.2% Hartford Financial Services Group, Inc. MetLife, Inc. Travelers Cos., Inc. Internet - 0.5% Symantec Corp.(f) Mining - 0.2% Freeport-McMoRan Copper & Gold, Inc. Miscellaneous Manufacturing - 4.3% General Electric Co. ITT Corp. Siemens AG, ADR (Germany) Oil & Gas - 6.8% Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Royal Dutch Shell PLC, Class B, ADR (United Kingdom) Total SA, ADR (France) Pharmaceuticals - 7.2% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Retail - 2.2% GameStop Corp., Class A(f) Macy's, Inc. Target Corp. TJX Cos., Inc. Semiconductors - 2.4% Intel Corp. Xilinx, Inc. Software - 1.5% Microsoft Corp. Telecommunications - 7.1% AT&T, Inc. BCE, Inc. (Canada) Cisco Systems, Inc. Corning, Inc. Verizon Communications, Inc. Vodafone Group PLC, ADR (United Kingdom) Transportation - 0.5% Norfolk Southern Corp. Total Common Stocks - 49.8% (Cost $80,263,214) Preferred Stocks - 6.9% Banks - 1.0% Barclays Bank PLC, Series 5 (United Kingdom) A- 8.13% BB&T Capital Trust VI BBB 9.60% HSBC Holdings PLC, Series 2 (United Kingdom) A- 8.00% Diversified Financial Services - 1.4% Ameriprise Financial, Inc. A 7.75% Bank of America Corp., Series MER BB+ 8.63% RBS Capital Funding Trust VII, Series G CC 6.08% Electric - 0.3% Dominion Resources, Inc., Series A BBB 8.38% Insurance - 1.9% Allianz SE (Germany) A+ 8.38% Aspen Insurance Holdings Ltd. (Bermuda)(d) BBB- 7.40% ING Groep NV (Netherlands) BB 7.38% Real Estate Investment Trusts - 2.3% Apartment Investment & Management Co., Series T B+ 8.00% Brandywine Realty Trust, Series C BB- 7.50% Capital Automotive REIT, Series A NR 7.50% CBL & Associates Properties, Inc., Series C NR 7.75% First Industrial Realty Trust, Inc., Series J CCC+ 7.25% Kimco Realty Corp., Series G BBB- 7.75% PS Business Parks, Inc., Series R BBB- 6.88% PS Business Parks, Inc., Series H BBB- 7.00% Public Storage, Series M BBB+ 6.63% Regency Centers Corp., Series D BB+ 7.25% Vornado Realty Trust, Series E BBB- 7.00% Total Preferred Stocks - 6.9% (Cost $12,655,384) Total Long-Term Investments - 158.6% (Cost $273,148,659) Short-Term Investments - 5.9% Principal Amount Description Rating (S&P)* Coupon Maturity Value Short Term Municipal Bonds - 5.9% Indiana - 1.2% Indiana Finance Authority, Lease Appropriation Bonds, Stadium Project(g) AA+ 0.21% 02/01/2037 04/05/11 @ 100 Missouri - 3.0% Missouri Development Finance Board Cultural Facilities Revenue, Nelson Gallery Foundation, Series A(g) AAA 0.22% 12/01/2033 04/05/11 @ 100 Ohio - 1.7% County of Cuyahoga Revenue, Cleveland Clinic Health System Obligated Group, Series 2004B(g) AA- 0.19% 01/01/2039 04/05/11 @ 100 Total Short Term Municipal Bonds - 5.9% (Cost $10,630,000) Total Investments - 164.5% (Cost $283,778,659) Principal Amount Description Rating (S&P)* Coupon Maturity Value Floating Rate Note Obligation - (6.8%) Notes with interest rates ranging from 0.26% to 0.28% on March 31, 2011 and contractual maturities of collateral from 2016 to 2040. (Cost $(12,360,000)) Total Net Investments - 157.7% (Cost $271,418,659) Other Assets in excess of Liabilities - 0.3% Preferred Shares, at redemption value - (-58.0% of Net Assets Applicable to Common Shareholders or -36.8% of Total Net Investments) Net Assets Applicable to Common Shareholders - 100.0% ADR - American Depositary Receipt AG - Stock Corporation AGM – Insured by Assured Guaranty Municipal Corporation AMBAC – Insured by Ambac Assurance Corporation Assured GTY – Insured by Assured Guaranty Corporation BHAC - Insured by Berkshire Hathaway Assurance Corporation FHA – Guaranteed by Federal Housing Administration N/A- Not Available NV - Publicly Traded Company PLC - Public Limited Company PSF - Guaranteed by Texas Permanent School Fund SA - Corporation SE - Stock Corporation * Ratings shown are per Standard & Poor's, Moody's or Fitch.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders, unless otherwise noted. (a) Inverse floating rate investment.Interest rate shown is that in effect at March 31, 2011. (b) Underlying security related to inverse floating rate investment entered into by the Fund. (c) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At March 31, 2011 these securities amounted to $2,299,250, which represents 1.3% of net assets applicable to common shares. (d) Floating or variable rate coupon.The rate shown is as of March 31, 2011. (e) Security is a hybrid bond that will convert to a preferred stock on the first call date. (f) Non-income producing security. (g) Security has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term security.The rate shown is that earned by the fund as of March 31, 2011. See previously submitted notes to financial statements for the period ended December 31, 2010. Country Allocation*** United States 93.8% United Kingdom 2.1% Germany 1.2% France 0.9% Canada 0.8% Netherlands 0.7% Bermuda 0.5% *** Based on Total Long-Term Investments.Subject to change daily. At March 31, 2011, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments $ $ $ ) $ Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability.ASC 820 establishes three different categories for valuations.Level 1 valuations are those based upon quoted prices in active markets.Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices).Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund has adopted the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reasons(s) for the transfer and iii) purchases, sales, issuances and settlements on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009 however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis will be effective for interim and annual periods beginning after December 15, 2010. The Fund has adopted the disclosures required by this admendment, which did not have a material impact on the financial statements. The Fund values Level 1 securities using readily available market quotations in active markets.The Fund values Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturity and quality.The Fund values Level 2 equity securities using various observable market inputs in accordance with procedures approved by the Board of Trustees as described above. The Fund did not have any Level 3 securities at March 31, 2011.There were no transfers between levels. The following table represents the Fund's investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of March 31, 2011. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Municipal Bonds $
